DETAILED ACTION
This Office action is in response to the RCE filed 24 March 2021. Claims 1, 2, 6, 9, 11-13, 15-19, 21, 22, and 30-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 9, 11-13, 15-19, 21, 22, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
For Claim 1, Claim 11, Claim 30, it is unclear what is meant by “configuration information of a subframe with a frame structure including a plurality of downlink sub-frames”. It is not clear that a subframe can have a structure including a plurality of subframes. 
For Claim 11 (lines 6-7), “the unlicensed frequency band” appears to lack antecedent basis in the claim.
For Claim 12 (line 4), “an unlicensed frequency band” appears to have antecedent basis in the claim.
For Claim 21, “the notification” lacks antecedent basis in the claim.
For Claim 30 (lines 8-9), “wherein a sub-frame following the last downlink sub-frame of the plurality of downlink sub-frames” is missing something. Corresponding portions of the other independent claims recite that such a sub-frame “only comprises DwPTS”.
For Claim 30 (line 11), “the DwPTS” lacks antecedent basis in the claim.
For Claim 31, by requiring that the last downlink subframe be followed by a PUSCH sub-frame, this claim appears to conflict with Claim 30.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 11, 12, and 30-32, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0003387) in view of Turtinen (GB 2494132), Zhang et al. (US 2018/0048412), and Suo et al. (US 2010/0246456).
For Claim 1, Lee teaches an apparatus for a base station side of wireless communications, comprising processing circuitry configured to:
configure downlink control information corresponding to an uplink scheduling grant, the downlink control information comprising configuration information of a subframe with a frame structure including a plurality of downlink sub-frames for transmission on an unlicensed frequency band (see paragraphs 133, 134; also see Figure 5, paragraphs 67, 68: multiple PDCCHs; see also Figures 15-17, Fig. 22 which show the use of frame structures including a plurality of downlink sub-frames), wherein a sub-frame following the last downlink sub-frame of the plurality of downlink sub-frames is a special subframe (see paragraphs 135-137, 143).
Lee as applied above is not explicit as to, but Turtinen teaches downlink control information corresponding to an uplink scheduling grant related to priority level information of user equipment (see page 7 line 25 to page 8 line 15: grant message, priority, same resource; see Figure 8 and p. 14 line 8 to p. 15 line 17: structural units).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use priorities as in Turtinen when implementing the method of Lee. The motivation would be to provide for maintaining the desired quality of experience for user devices.
The references as applied above are not explicit as to, but Zhang teaches a frame structure wherein all uplink sub-frames are distributed continuously, all downlink sub-frames are distributed continuously, and the special subframe is a boundary between the continuously distributed downlink sub-frames and the continuously distributed uplink sub-frames (see paragraphs 86, 88, Table 1).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the known frame structures as in Zhang when implementing the method of Lee. The motivation would be to provide a selection of frame structures that a base station can select in accord with the nature of the traffic.

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the special subframe as in Suo when implementing the method of Lee, Turtinen, and Zhang. The motivation would be to enhance the flexibility of satisfying different service requirements.
For Claim 2, the references as applied above are not explicit as to, but Turtinen teaches the apparatus, wherein the processing circuitry is further configured to: 
set, for a plurality of user equipment, a different priority level for each user equipment of the plurality of user equipment to use uplink transmission resources on the unlicensed frequency band (see abstract, page 6 lines 6-17: priority; page 7 lines 1-13, page 3 line 24 to page 4 line 7: unlicensed); and 
generate, for each of the user equipment, the uplink scheduling grant in the downlink control information to use the same uplink transmission resources on the unlicensed frequency band, wherein, each uplink scheduling grant contains priority level information of the corresponding user equipment, respectively (see page 7 line 25 to page 8 line 15: grant message, priority, same resource; see Figure 8 and p. 14 line 8 to p. 15 line 17: structural units).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use priorities as in Turtinen when implementing the method of Lee. The motivation would be to provide for maintaining the desired quality of experience for user devices.
For Claim 6, Turtinen further teaches the apparatus, wherein, the processing circuitry is configured to set the priority level according to at least one of: an uplink traffic amount of the user equipment, and uplink QoS of the user equipment (see p. 6 lines 6-17).  

For Claim 11, Lee teaches an apparatus for a user equipment side of wireless communications, comprising processing circuitry configured to: 
receive downlink control information corresponding to an uplink scheduling grant of user equipment, the downlink control information comprising configuration information of a subframe with a frame structure including a plurality of downlink sub-frames for transmission on the unlicensed frequency band (see paragraphs 133, 134; also see Figure 5, paragraphs 67, 68: multiple PDCCHs; see also Figures 15-17, Fig. 22 which show the use of frame structures including a plurality of downlink sub-frames), wherein a sub-frame following the last downlink sub-frame of the plurality of downlink sub-frames is configured as a special sub-frame (see paragraphs 135-137, 143),
transmit an uplink sub-frame based on the downlink control information.  
(see paragraphs 135, 136).  
Lee as applied above is not explicit as to, but Turtinen teaches downlink control information corresponding to an uplink scheduling grant related to priority level information of user equipment (see page 7 line 25 to page 8 line 15: grant message, priority, same resource; see Figure 8 and p. 14 line 8 to p. 15 line 17: structural units).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use priorities as in Turtinen when implementing the method of Lee. The motivation would be to provide for maintaining the desired quality of experience for user devices.
The references as applied above are not explicit as to, but Zhang teaches a frame structure wherein all uplink sub-frames are distributed continuously, all downlink subframes are distributed 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the known frame structures as in Zhang when implementing the method of Lee. The motivation would be to provide a selection of frame structures that a base station can select in accord with the nature of the traffic.
	The references as applied above are not explicit as to, but Suo teaches a subframe configuration wherein a sub-frame following the last downlink sub-frame of the plurality of downlink sub-frames only comprises DwPTS (see paragraphs 163-164, 217, 220: special subframe includes only DwPTS where all preceding subframes are downlink subframes).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the special subframe as in Suo when implementing the method of Lee, Turtinen, and Zhang. The motivation would be to enhance the flexibility of satisfying different service requirements.
For Claim 12, the references as applied above are not explicit as to, but Turtinen teaches the apparatus, wherein the processing circuitry is further configured to: 
in response to an uplink scheduling grant of uplink transmitting resources received in the downlink control information on an unlicensed frequency band with respect to the user equipment, perform energy detection on the unlicensed frequency band, wherein the uplink scheduling grant includes the priority level information for the user equipment to use the uplink transmitting resources (see abstract, p. 6 lines 6-17, p. 7 lines 1-13, p. 7 line 25 to p. 8 line 15); and 
determine, according to the priority level information and a result of the energy detection, whether the uplink scheduling grant is valid (see p. 8 lines 4-23).  

For Claim 30, Lee teaches a wireless communication method for a wireless communication system, comprising: 
configuring downlink control information corresponding to an uplink scheduling grant related, the downlink control information comprising configuration information of a subframe with a frame structure including a plurality of downlink sub-frames for transmission on an unlicensed frequency band (see paragraphs 133, 134; also see Figure 5, paragraphs 67, 68: multiple PDCCHs; also see paragraphs 135-137, 143; see also Figures 15-17, Fig. 22 which show the use of frame structures including a plurality of downlink sub-frames).
Lee as applied above is not explicit as to, but Turtinen teaches downlink control information corresponding to an uplink scheduling grant related to priority level information of user equipment (see page 7 line 25 to page 8 line 15: grant message, priority, same resource; see Figure 8 and p. 14 line 8 to p. 15 line 17: structural units).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use priorities as in Turtinen when implementing the method of Lee. The motivation would be to provide for maintaining the desired quality of experience for user devices.
The references as applied above are not explicit as to, but Zhang teaches a frame structure wherein all uplink sub-frames are distributed continuously, all downlink sub-frames are distributed continuously, and the special subframe is a boundary between the continuously distributed downlink sub-frames and the continuously distributed uplink sub-frames (see paragraphs 86, 88, Table 1).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the known frame structures as in Zhang when implementing the method of Lee. The 
	The references as applied above are not explicit as to, but Suo teaches a subframe configuration wherein a sub-frame following the last downlink sub-frame of the plurality of downlink sub-frames [only comprises DwPTS] (see paragraphs 163-164, 217, 220: special subframe includes only DwPTS where all preceding subframes are downlink subframes).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the special subframe as in Suo when implementing the method of Lee, Turtinen, and Zhang. The motivation would be to enhance the flexibility of satisfying different service requirements.
For Claim 31, Lee teaches the wireless communication method, wherein the last downlink sub-frame is a sub-frame previous to a PUSCH sub-frame (see paragraphs 135-137). 
	For Claim 32, Lee teaches the wireless communication method, further comprising transmitting the downlink control information to the user equipment (see paragraphs 135-137). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0003387), Turtinen (GB 2494132), Zhang et al. (US 2018/0048412), and Suo et al. (US 2010/0246456) as applied to claims 1 and 2 above, and further in view of Tomeba et al. (US 2017/0105124).
For Claim 9, the references as applied above are not explicit as to, but Tomeba teaches the apparatus, wherein the processing circuitry is further configured to: perform energy detection on the unlicensed frequency band, and perform the respective setting and generating operations in a case that the energy detection indicates that the unlicensed frequency band is idle (see paragraphs 13, 14, and 106). 
.

Claims 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0003387), Turtinen (GB 2494132), Zhang et al. (US 2018/0048412), and Suo et al. (US 2010/0246456) as applied to claims 11 and 12 above, and further in view of Zeng et al. (US 2016/0338107). 
For Claim 13, Lee as applied above is not explicit as to, but Turtinen further teaches the apparatus, wherein, the processing circuitry is configured to determine that the uplink scheduling grant is valid, in a case that the user equipment has the a highest priority level in a plurality of user equipment and the energy detection indicates that the unlicensed frequency band is idle (see p. 8 lines 4-23).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use priorities as in Turtinen when implementing the method of Lee and Turtinen. The motivation would be to provide for maintaining the desired quality of experience for user devices.
The references as applied above are not explicit as to, but Zeng teaches the processing circuitry being configured to determine whether the uplink scheduling grant is valid according to priority level information of at least one second user equipment, in a case that the user equipment does not have the highest priority level and the energy detection indicates that the unlicensed frequency band is idle, wherein, the at least one second user equipment performs energy detection in response to other uplink scheduling grant for the same uplink transmitting resources and detects that the unlicensed frequency band is idle (see paragraphs 119-121: priority comparison, energy detection, avoidance; paragraphs 125-127: avoidance rules, if idle, the transmit even if low priority). 

For Claim 15, Turtinen further teaches the apparatus, wherein, the processing circuitry is configured to determine that the uplink scheduling grant for the user equipment is valid, in a case that each of the at least one second user equipment has a priority level lower than the priority level of the user equipment (see p. 8 lines 4-23: UE with highest priority will sense and occupy the band before all others).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use priorities as in Turtinen when implementing the method of Lee and Turtinen. The motivation would be to provide for maintaining the desired quality of experience for user devices.
For Claim 16, Turtinen further teaches the apparatus, wherein, the processing circuitry is further configured to transmit a notification of the uplink scheduling grant being valid to other user equipment, wherein, the other user equipment receive other uplink scheduling grants for the same uplink transmitting resources (see p. 8 lines 6-31).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to communicate among UEs as in Turtinen when implementing the method of Lee and Turtinen. The motivation would be to provide for maintaining the desired quality of experience for user devices.
For Claim 17, Turtinen further teaches the apparatus, wherein, the processing circuitry is configured to transmit the notification at predetermined time-frequency resources, so that the other user equipment determine, when not receiving the notification at the predetermined time-frequency resources, that the user equipment cannot use the uplink transmitting resources (see p. 8 lines 6-31: if 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to communicate among UEs as in Turtinen when implementing the method of Lee and Turtinen. The motivation would be to provide for maintaining the desired quality of experience for user devices.
For Claim 18, Turtinen as modified by Zeng above further teaches the apparatus, wherein, the processing circuitry is configured to receive from a primary user equipment at predetermined time-frequency resources a notification of the uplink scheduling grant being valid, wherein the primary user equipment receives another uplink scheduling grant for the same uplink transmitting resources and has the highest priority level (see p 8 lines 6-31: detect use by higher priority device; Zeng as in claim 13: high priority device gets the resource), and 
the processing circuitry is configured to interchange with the at least one second user equipment the information of the priority level when the processing circuitry fails to receive the notification at the predetermined time-frequency resources (see p. 8 line 32 to p. 9 line 2, p. 9 line 22 to p. 10 line 5: update priorities, fair sharing).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to communicate among UEs as in Turtinen when implementing the method of Lee and Turtinen. The motivation would be to provide for maintaining the desired quality of experience for user devices.
For Claim 19, Lee teaches the apparatus, wherein, the predetermined time-frequency resources are located at the first symbol of a PUSCH sub- frame corresponding to the uplink scheduling grant or the last symbol of a sub-frame previous to a PUSCH sub-frame corresponding to the uplink scheduling grant (see paragraph 64: control information in first three symbols of PUSCH). 

Claim 21, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0003387), Turtinen (GB 2494132), Zhang et al. (US 2018/0048412), Suo et al. (US 2010/0246456), and Zeng et al. (US 2016/0338107) as applied to claims 11-13 above, and further in view of Park et al. (US 2018/0110057).
For Claim 21, the references as applied above are not explicit as to, but Park teaches the apparatus, wherein, the processing circuitry is configured to receive or transmit the notification via D2D communication or via broadcast (see paragraphs 10-12, 14, 19: reservation signal, types of signals are broadcast). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage notification as in Park when implementing the system of Lee and Turtinen. One of ordinary skill would have been able to do so with the reasonably predictable result of indicating occupation of resources in a known manner.

Claim 22, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0003387), Turtinen (GB 2494132), Zhang et al. (US 2018/0048412), Suo et al. (US 2010/0246456), and Zeng et al. (US 2016/0338107) as applied to claims 11-13 and 15 above, and further in view of Mukherjee et al. (US 2017/0251498).
For Claim 22, the references as applied above are not explicit as to, but Zeng teaches the apparatus wherein, the information of the priority level is an identity of the user equipment (see paragraphs 21-24). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to associate the identity with the priority as in Zeng when implementing the system of Lee and 
The references as applied above are not explicit as to, but Mukherjee teaches the apparatus, wherein, the processing circuitry is further configured to transmit the information of the priority level of the user equipment to a base station (see paragraphs 6, 49, 63, 64: confirmation signal to eNB). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed for the UE to identify itself when confirming the grant as in Mukherjee when implementing the system of Lee and Turtinen. The motivation would be to ensure the eNB has information needed to identify the necessary parameters for handling the connection.

Response to Arguments
The amendment filed 24 March 2021 has been entered.
Previous objections are withdrawn in light of the amendments to the claims. 
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US 2014/0112261) teaches a system in which a subframe may include only DwPTS depending on the subframe configuration.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/26/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466